Citation Nr: 1037376	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 14, 2003, 
for the award of service connection and a 100 percent disability 
evaluation for posttraumatic stress disorder (PTSD) and a major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied an effective date earlier than January 
14, 2003, for the award of a 100 percent rating for the Veteran's 
service-connected psychiatric disability.  The Veteran filed a 
timely notice of disagreement as to the matter but the RO's 
September 2007 statement of the case, and April 2009 supplemental 
statement of the case, addressed the matter of an earlier 
effective date for the grant of service connection and award of a 
100 percent disability rating.  He perfected an appeal as to this 
claim.

In August 2009, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  At that time, he clarified that he believed an earlier 
effective date was warranted for the award of service connection 
for PTSD (see hearing transcript at pages 7-8) and the 100 
percent disability rating.  As such, the Board has characterized 
the issue on appeal to reflect the current status of his claim.


FINDINGS OF FACT

1.  On November 25, 1970, the RO received the Veteran's original 
claim for service connection for a nervous disorder.

2.  A January 1971 rating decision denied entitlement to service 
connection for a nervous disorder on the basis that the Veteran's 
personality defect was not a disability under VA law.  The 
Veteran was notified of the RO's action and his appellate rights 
and did not appeal.  That decision is final.

3.  On January 14, 2003, the RO received the Veteran's claim for 
service connection for a psychiatric disorder, and his claim for 
service connection for PTSD was received in May 2003.  Upon 
review of additional evidence, that included medical diagnoses of 
PTSD and depression, and service personnel records that 
corroborated his alleged stressful events in service, the RO 
ultimately granted service connection for PTSD in an April 2004 
rating decision that awarded a 50 percent disability evaluation, 
effective from May 20, 2003; the Veteran filed a timely notice of 
disagreement with the assigned disability rating. 

4.  In a May 2006 rating decision, the RO granted a 100 percent 
evaluation for the Veteran's service-connected psychiatric 
disability, recharacterized as PTSD and a major depressive 
disorder, and effective from January 14, 2003, the date of 
receipt of his reopened claim.  

3.  It is not factually ascertainable that an increase in 
disability occurred one year prior to January 14, 2003, and there 
was no formal or informal claim for service connection for this 
condition prior to January 14, 2003, the currently assigned 
effective date.


CONCLUSION OF LAW

The criteria for an effective date prior to January 14, 2003 for 
the award of service connection and the assignment of a 100 
percent rating for PTSD and a major depressive disorder have not 
been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in July 2006 and 
January 2009 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  As such, 
the Board concludes that the appeal may be adjudicated without a 
remand for further notification.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service and post 
service treatment records, and VA and non VA medical records have 
been obtained, to the extent possible, and he testified during a 
hearing before the undersigned in August 2009.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
and personnel records, private and VA medical records, VA 
examination reports, and personal hearing testimony.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims files shows, or fails 
to show, with respect the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

In written statements, and in his oral testimony, the Veteran has 
argued that 1970 or 1971 is the more appropriate effective date 
for the grant of service connection and award of 100 percent 
disability rating for PTSD.  In the May 2009 substantive appeal, 
the Veteran's representative essentially argued that the Veteran 
currently had the same psychiatric disorder as in 1971, but was 
not afforded a VA examination in connection with his claim. 

The record reflects that, on November 25, 1970, the RO received 
the Veteran's initial claim for service connection for a nervous 
disorder.  While the Veteran's service treatment records showed 
that he was seen for anxiety in October 1969, in October 1970, he 
was recommended for discharge because of an immature personality.  
Because of his personality defect, it was concluded that he would 
not be able to adjust to military service.  

In a January 1971 rating decision, the RO denied the service 
connection for a nervous disorder on the basis that the Veteran's 
immature personality was a constitutional or developmental 
abnormality and not a disability under VA law.  The Veteran was 
notified of this decision and did not appeal.  Thus, the decision 
became final.  See 38 U.S.C.A. § 7105.  

In April 1973, the RO received the Veteran's claim for increased 
educational benefits.  He did not reference a claim for service 
connection for a psychiatric disorder including PTSD at that 
time.

No further communication was received from the Veteran until 
January 14, 2003, when the RO received his request to reopen his 
claim for service connection for a psychiatric disorder; his 
claim for service connection for PTSD was received in May 2003.    

Upon review of additional medical evidence, that included 
diagnoses of PTSD and depression, the RO denied service 
connection for PTSD and declined to reopen the previously denied 
claim for a psychiatric disorder in a February 2004 rating 
decision.  The RO found that there was no evidence of a post-
service psychiatric disorder related to military service and no 
evidence of verifiable stressors upon which to base a diagnosis 
PTSD.  The Veteran was notified of the RO's decision and his 
appellate rights.  Upon the receipt of additional evidence in 
March 2004, that included the Veteran's service personnel records 
and other information, service connection for PTSD was granted by 
the RO in the April 2004 rating decision that assigned 50 percent 
disability rating, effective from May 20, 2003.  

The Veteran filed a timely notice of disagreement with the 
initial 50 percent evaluation assigned for his service-connected 
PTSD.  Upon review of additional evidence, in the May 2006 rating 
decision, the RO awarded a 100 percent evaluation for the 
Veteran's service-connected psychiatric disability 
(recharacterized as PTSD and a major depressive disorder) and 
assigned an effective date of January 14, 2003, the date of 
receipt of his reopened claim.

The effective date for a grant of service connection is the date 
of receipt of the claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p) (2009).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
See 38 C.F.R. § 3.155 (2009).

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  See 38 C.F.R. 
§ 3.1(r).

If a claim is received within one year after separation from 
service, the effective date for the grant of service connection 
is the day following separation from service; otherwise, it is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).

The effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of January 14, 
2003, is the earliest effective date assignable for service 
connection for PTSD and a 100 percent disability rating, as a 
matter of law.  The date of receipt of the Veteran's original 
claim seeking service connection for this disorder was not within 
one year of separation from service in 1970.  The Veteran's 
original claim for VA benefits was filed in November 1970, at the 
time of his discharge, when he sought service connection for a 
nervous condition, but not for PTSD, nor was PTSD mentioned in 
his service treatment records.  Accordingly, the applicable 
regulation dictates that the effective date is the later of the 
date of receipt of the reopened claim, or the date entitlement 
arose.

Here, the Veteran claimed service connection for a nervous 
condition in November 1970, and his claim was denied by the RO in 
January 1971.  The Veteran was notified of the RO's action and 
did not appeal, and the decision became final.  He next sought to 
have the claim for service connection for a psychiatric disorder 
reopened and filed a claim for service connection for a 
psychiatric disorder on January 14, 2003 (his claim for service 
connection for PTSD was received in May 2003) and, after 
reviewing additional evidence, the RO granted service connection 
for PTSD, ultimately effective from January 14, 2003, the date of 
receipt of the reopened claim for a psychiatric disorder.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the 
effect that "a claim must be filed in order for any type of 
benefit to be paid."

Nor has the Veteran alleged clear and unmistakable error (CUE) in 
the initial January 1971 decision, certainly not with the 
required degree of specificity in his pleadings to constitute a 
valid claim.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 
9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

In the absence of a successful collateral attack of that earlier 
January 1971 RO decision on the basis of CUE, there are no 
grounds for a free-standing earlier effective date claim 
concerning matters addressed in that earlier, final and binding, 
rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

As to the award of the 100 percent disability rating for PTSD 
earlier than January 14, 2003, the general rule with respect to 
the effective date for an award of increased compensation is that 
the effective date shall not be earlier than the date of receipt 
of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to this rule applies where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt of 
claim or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2009); VAOPGCPREC 12-98.  

Therefore, three possible dates may be assigned depending on the 
facts of the case: (1) if an increase in disability occurs after 
the claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose); (2) if an increase in 
disability precedes the claim by a year or less, the date that 
the increase is shown to have occurred (factually ascertainable); 
and (3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations: when a 
claim for an increased rating was received; and when a factually 
ascertainable increase in disability occurred so as to warrant 
entitlement to an increased evaluation.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2).

Based on the procedural history detailed above, the Board 
concludes that January 14, 2003, and no earlier, is the most 
appropriate date for the award of the 100 percent rating for the 
Veteran's service-connected PTSD and a major depressive disorder.  

The only remaining question is whether it is factually 
ascertainable that an increase in disability occurred within a 
year prior to the date of the receipt of the claim, that is, 
within a year prior to January 14, 2003, or from January 14, 
2002.  If there is no ascertainable increase in disability within 
a year prior to the date of the receipt of the claim, the 
effective date will be the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2).

Under the General Rating Formula for Mental Disorders, a 100 
percent evaluation is available where there is evidence of total 
occupational and social impairment, due to such symptoms as a 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of the Veteran hurting himself or 
others, an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for the names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (2009).

Upon review of the probative and competent medical evidence of 
record, the Board concludes that there is no evidence 
demonstrating total occupational and social impairment such as to 
establish that the Veteran was entitled to a 100 percent 
evaluation prior to January 14, 2003.  The preponderance of the 
medical evidence dated between January 14, 2002 and January 14, 
2003 pertains to his heart condition, as the evidence reveals he 
suffered a major heart attack during this time.  

The Board did identify some limited evidence from this time 
pertaining to the Veteran's psychological state, but none 
supports an evaluation of 100 percent from this time.  For 
example, in a VA treatment record from January 2, 2003, the 
Veteran was noted to be "very depressed" but specifically 
denied any suicidal thoughts.  A January 9, 2003 private record 
notes that he took Zoloft, was under the care of mental health 
professionals, and that he had no suicidal or homicidal ideation 
at that time.  

December 2002 private records indicate that the Veteran was 
depressed and would benefit from formal intervention.  On one 
occasion in November 2002, he was noted to be experiencing "many 
of the vegetative symptoms of depression" due to a then-newly 
diagnosed colon cancer but, when seen the following week, only 
"moderate anxiety and depression" was noted. 

While there is evidence of psychiatric impairment between January 
2002 and January 2003, the evidence of record simply does not 
reflect the Veteran's total social or occupational impairment due 
to his service-connected psychiatric disability.  Notably, a 
persistent danger of the Veteran hurting himself or others was 
specifically denied during this time.  Further, despite his many 
trips to various doctors for both his cardiac condition and colon 
cancer, the record is devoid of any evidence of a gross 
impairment in thought processes or communication, delusions or 
hallucinations, grossly inappropriate behavior, an intermittent 
inability to perform activities of daily living disorientation, 
or memory loss such as to warrant a 100 percent rating.  The 
record simply does not reveal depression or other psychological 
symptoms of the severity contemplated by a 100 percent 
evaluation.

Nor is there evidence of record received prior to January 14, 
2003, that could serve as an informal claim for an increased 
rating for the Veteran's psychiatric disorder received since the 
January 1971 notice of denial, but prior to January 14, 2003, 
that could be construed as an informal claim.  38 C.F.R. 
§§ 3.155, 3.157.

In fact, the first communication received by the RO from the 
Veteran after the January 1971 notice of denial is his April 1973 
request for an increase in education benefits that is not 
referable to a claim for service connection for a psychiatric 
disorder.  The next communication received by the RO from the 
Veteran is his January 14, 2003 request to reopen his claim for 
service connection for a psychiatric disorder.  Therefore, 
assignment of an earlier effective date is not possible under 38 
C.F.R. § 3.155.  Additionally, a review of the record does not 
reveal that an informal claim under 38 C.F.R. § 3.157 was 
received.  The Board notes that although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 38 
C.F.R. § 3.155(a), even an informal claim for VA benefits "must 
identify the benefit sought."  Brannon v. West, 12 Vet. App. 32, 
35 (1998). 

Accordingly, the Board finds that there is no basis upon which to 
grant the Veteran's claim for an earlier effective date for the 
award of service connection and a 100 percent disability rating 
for PTSD and a major depressive disorder.  The preponderance of 
the objective evidence of record is against an effective date 
earlier than January 14, 2003, for the grant of service 
connection and award of a 100 percent disability rating for PTSD 
and a major depressive disorder.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than January 14, 2003 for the grant of 
service connection and a 100 percent rating for PTSD and a major 
depressive disorder is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


